A writ of error in this case brought up for consideration certain charges of the court that were given to the jury on the basis of Sections 7051-7052, C. G. L., 4964-4965 R. G. S., creating a presumption of negligence against railroad companies in case of damage to persons, stock, or other property by running of locomotives or cars and for damage done by any person in the employ or service of such company. It was argued on behalf of the plaintiff in error that in view of the decision of the United States Supreme Court in Western 
Atlantic R. Co. v. Henderson, 279 U.S. 639, 49 Sou. Ct. Rep. 445, 73 L.Ed. 884, the Florida statute must now be held to be in violation of the due process and equal protection clauses of the 14th amendment to the United States Constitution. The statute had been upheld as valid by this Court and applied in the following cases: Atlantic Coast Line R. Co. v. Crosby,53 Fla. 400, 43 Sou. Rep. 318; Seaboard Air Line Ry. Co. v. Thompson, 57 Fla. 155, 48 Sou. Rep. 750; Stevens v. Tampa Electric Co., 81 Fla. 512, 88 Sou. Rep. 303; Payne v. McKinnon,81 Fla. 583, 88 Sou. Rep. 495; Seaboard Air Line Ry. Co. v. Myrick, 91 Fla. 918, 109 Sou. Rep. 193; Florida East Coast Ry. Co. v. Davis, 96 Fla. 171, 117 Sou. Rep. 842; Morris v. Florida Cent.  P. R. Co. 43 Fla. 10, *Page 12 29 Sou. Rep. 541; Louisville  N. R. Co. v. Rhoda, 73 Fla. 12,74 Sou. Rep. 19; Seaboard Air Line Ry. Co. v. Moseley, 60 Fla. 186,53 Sou. Rep. 718; Jones v. Jacksonville Electric Co.,56 Fla. 452, 47 Sou. Rep. 1; Atlantic Coast Line R. Co. v. Watkins, 97 Fla. 350, 121 Sou. Rep. 95 Florida R. Co. v. Dorsey, 59 Fla. 260, 52 Sou. Rep. 963; Atlantic Coast Line Ry. Co. v. Hamlett, 81 Fla. 872, 89 Sou. Rep. 337; Williams v. Hines, 80 Fla. 690, 86 Sou. Rep. 695; Atlantic Coast Line R. Co. v. Webb, 112 Fla. 449, 150 So. 741. The Florida statute was attacked as unconstitutional but upheld by the United States Circuit Court of Appeals for this jurisdiction in the case of Kirch v. Atlantic Coast Line R. Co., 38 F.2d 963, wherein Bryan, United States Circuit Judge, speaking for that Court, said:
"It is argued that Section 7051, which undertakes to create the presumption of negligence as against railroad companies upon proof of injury, violates the due process and equal protection clauses of the Fourteenth Amendment; and it is pointed out that an exactly similar statute of the State of Georgia has been held to be unconstitutional by the Supreme Court in Western  Atlantic R. R. v. Henderson, 279 U.S. 639,49 S.Ct. 445, 447, 73 L.Ed. 884. There is no doubt that the Florida statute was copied from the Georgia statute; but the Florida Supreme Court has given to it a construction that is different from the construction which the Supreme Court held in the Henderson case has been given by the Supreme Court of Georgia. In the just cited case it was said that the statute as construed by the Georgia decisions 'creates an inference that is given effect of evidence to be weighed against opposing testimony, and is to prevail unless such testimony is found by the jury to preponderate.' The uniform construction of the statute by the Supreme Court of Florida is that it merely creates a presumption *Page 13 
that disappears and comes to an end upon the submission of proof by a railroad company that its agents have exercised ordinary and reasonable care. Atlantic Coast Line Ry. Co. v. Crosby, 53 Fla. 400, 43 So. 318; Seaboard Air Line Ry. Co. v. Thompson, 57 Fla. 155, 48 So. 750; Stevens v. Tampa Electric Co., 81 Fla. 512, 88 So. 303; Payne v. McKinnon, 81 Fla. 583,88 So. 495; Seaboard Air Line Ry. Co. v. Myrick, 91 Fla. 918,109 So. 193; Florida East Coast Ry. Co. v. Davis, 96 Fla. 171,117 So. 842. That statute as so construed has the same meaning as the Mississippi statute, which makes proof of injury in like cases prima facie evidence of the acts of negligence alleged in the declaration. The Mississippi statute was upheld by the Supreme Court in Mobile, etc., R. Co. v. Turnipseed,219 U.S. 35, 31 S.Ct. 136, 55 L.Ed. 78, 32 L.R.A. (N.S.) 226, Ann. Cas. 1912-A, 463. The construction which a state, through its highest court, places upon its own statute is binding upon us. Minnesota Iron Co. v. Kline, 199 U.S. 593, 26 S.Ct. 159, 50 L. E. 322; Mobile, etc., R. Co. v. Turnipseed supra; W.  A. R. Co. v. Henderson, supra. We are therefore of opinion that Section 7051 of the Compiled Statutes of Florida does not violate the Fourteenth Amendment to the Constitution of the United States. The judgment is reversed, and the cause remanded for further proceedings not inconsistent with this opinion."
When this case was orally argued before this Court on March 17, 1933, the Court was advised that the question of unconstitutionality of the Florida statute was being presented to the Supreme Court of the United States in the cases of Stringfellow v. Atlantic Coast Line R. Co., 64 F.2d 173, certiorari to Supreme Court of United States granted in290 U.S. 608. Because of the pendency of the question involved here before the Supreme Court of the *Page 14 
United States in the case just cited, decision in this case has been withheld until the appeal to the United States Supreme Court could be disposed of.
The case so taken to the United States Supreme Court has not been decided and such court has recognized and applied the Florida statute to a case like this one, saying:
"The applicable rules are not those of the common law (as to which compare Miller v. Union Pacific Railroad Co.,290 U.S. 227, 54 S.Ct. 172, 78 L.Ed. 285, decided this day), but are declared by the Compiled General Laws of Florida, which are:
" '7051. A railroad company shall be liable for any damage done to persons, live stock or other property, by the running of the locomotives, or cars, or other machinery of such company, or for damage done by any person in the employ and service of such company, unless the company shall make it appear that their agents have exercised all ordinary and reasonable care and diligence, the presumption in all cases being against the company.
" '7052. No person shall recover damages from a railroad company for injury to himself or his property, where the same is done by his consent, or is caused by his own negligence. If the complainant and the agents of the company are both at fault, the former may recover, but the damages shall be diminished or increased by the jury in proportion to the amount of default attributable to him.' "
See Stringfellow v. A. C. L. R. Co., 290 U.S. 322,54 Sup. Ct. Rep. 175, 176 L.Ed. 339.
In view of the fact that this Court has consistently applied Sections 7051, 7052, C. G. L., for a number of years and the statute has been upheld as constitutional in the United States Circuit Court of Appeals for this Circuit, and not decided to be unconstitutional but held applicable *Page 15 
by the Supreme Court of the United States in its most recent declaration involving a consideration of said statute, a majority of this Court must now decline to disturb the long settled line of cases hereinbefore cited by refusing to declare unconstitutional a statute so long regarded as valid.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BROWN, J. J., concur.
BUFORD, J., concurs specially.